Citation Nr: 0905771	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  03-13 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by grinding of the teeth (bruxism), including as 
secondary to service-connected psychiatric disability.

2. Entitlement to service connection for impotence, including 
as secondary to service-connected psychiatric disability.

3.  Entitlement to service connection for a sleep disorder, 
manifested by insomnia, including as secondary to service-
connected psychiatric disability.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION


The Veteran had active service from April 1968 to March 1971.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.

In February 2004, the appellant testified during a hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record. 

This case was previously before the Board in September 2004, 
December 2006, and April 2008.  On each occasion, the 
Veteran's claims were remanded for additional development.  
The case has been returned to the Board for further appellate 
consideration.

The Board also notes that medical evidence of record and 
statements made by the Veteran assert that his service-
connected psychiatric disability has worsened, warranting an 
increased rating.  See Statement, received October 2007.  The 
Veteran  also contended that entitlement to a total 
disability rating based on individual unemployability is 
warranted because he is not working due to his service-
connected disability.  Id.  Additionally, in a February 2008 
statement, the Veteran's representative requested that August 
6, 2006 be considered as the date of claim for an added 
dependent.  As the RO has not yet adjudicated these matters, 
they are not for appellate review at this time.   As such, 
these matters are referred to the RO for appropriate action.

Unfortunately, however, still further development of the 
evidence is required before the Board can adjudicate the 
veteran's pending claims of entitlement to service connection 
for a disability manifested by grinding of the teeth 
(bruxism), including as secondary to service-connected 
psychiatric disability, entitlement to service connection for 
impotence, including as secondary to service-connected 
psychiatric disability, and entitlement to service connection 
for a sleep disorder, manifested by insomnia, including as 
secondary to service-connected psychiatric disability.  So, 
regrettably, they are again being remanded to the RO via the 
Appeals Management Center (AMC).  VA will notify him if 
further action is required on his part.


REMAND

There has not been compliance with the Board's April 2008 
remand directives.  See Stegall v. West, 11 Vet. App. 268 
(1998) (holding that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with 
the remand orders).  

The Veteran has claimed entitlement to service connection for 
disabilities manifested by grinding of the teeth, impotence 
and insomnia, to include as secondary to his service-
connected psychiatric disability.  A disability which is 
proximately due to, the result of, or aggravated by, a 
service-connected disability shall be service connected.  
38 C.F.R. § 3.310.  In this regard, a claimant is entitled to 
service connection on a secondary basis when it is shown that 
chronic increase in the severity of a nonservice-connected 
disease or injury is proximately due to, the result of, or 
aggravated by, a service-connected disability, and not due to 
the natural progress of the nonservice-connected condition.  
Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995).

In a September 2004 remand, the Board indicated that further 
development was required under VA's duty to assist.  The 
Board specifically indicated that it must be determined 
whether the claimed disabilities represent additional 
distinct disabilities proximately due to, or aggravated by, 
his service-connected psychiatric disability, or were 
symptoms of his service-connected psychiatric disability to 
be considered in rating that disability, or are due to 
another cause.  A review of the claims file indicates that a 
VA psychiatric examination was completed in April 2005, which 
noted that the Veteran had been treated for irritability, 
feeling on-edge, difficulty relaxing, insomnia, and 
intermittent nightmares and that a mental status examination 
reflected sleep impairment; the VA examiner did not respond 
to the questions posed by the Board in its September 2004 
remand.  Additionally, the Veteran underwent a VA 
genitourinary examination, wherein the examiner opined that 
the Veteran's erectile dysfunction "is a recognized 
complication of treatment for hypertension and is more likely 
than not secondary to the same," but the examiner did not 
address whether the Veteran's impotence/erectile dysfunction 
was chronically aggravated by his service-connected 
psychiatric disability.  Further, while a dental examination 
in April 2005 diagnosed bruxism, no opinion was provided as 
to whether such condition was proximately due to, or 
aggravated by, the service-connected psychiatric disability.

More recently, pursuant to the Board's April 2008 VA remand, 
the Veteran was afforded additional VA psychiatric, 
genitourinary, and dental examinations in June 2008 in an 
effort to address the questions which remained unresolved 
following the April 2005 VA examinations.  The VA psychiatric 
examiner found that the Veteran's bruxism, impotence, and 
insomnia were "related to" his service-connected 
psychiatric disability, but failed to note whether his 
bruxism, impotence, and insomnia were aggravated by his 
service-connected disability, proximately due to his service-
connected disability, or symptoms of his service-connected 
psychiatric disability.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 
140 (1996) (the Board is precluded from differentiating 
between symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so).  

Moreover, the VA genitourinary examiner found that 
hypertension and hypercholesterolemia were both risk factors 
for erectile dysfunction, but that psychiatric disease might 
also be a factor.  However, once again, this does not address 
the crux of the Board's request - whether the Veteran's 
impotence/erectile dysfunction is proximately due to or 
chronically aggravated by his service-connected psychiatric 
disability.  See Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991) (the Board is not required to accept unsubstantiated 
or ambiguous medical opinions as to the origin of the 
veteran's disorder).  See also Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992) (medical possibilities and unsupported 
medical opinions carry negligible probative weight).

Additionally, the VA dental examiner, at the June 2008 
examination and in an August 2008 addendum, found stress can 
contribute to bruxism, but refused to answer the question 
posed, noting that dental attrition and bruxism are not 
ratable disabilities for VA purposes; however, that is not 
relevant to the issue at hand.  Medical opinions based on 
speculation, without supporting clinical data or other 
rationale do not provide the required degree of medical 
certainty.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).   
See also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) 
(noting that a medical opinion must describe the disability 
in sufficient detail so the Board can make a fully informed 
evaluation of the disability).  

As noted above, the April 2005 and June 2008 VA examination 
reports did not substantially comply with the Board's 
directives.  Therefore, the Board finds that additional 
clinical assessment and medical opinion is needed to 
adequately address the Veteran's secondary service connection 
claims.  If the medical evidence of record is insufficient, 
VA is always free to supplement the record by seeking an 
advisory opinion, or ordering a medical examination to 
support its ultimate conclusions.  See Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Accordingly, the Board finds that 
the Veteran should be afforded VA examinations in order to 
determine nature and etiology of the Veteran's bruxism, 
impotence, and insomnia.  See McLendon v. Nicholson, 20 Vet. 
App. 79, 83-86 (2006).  See also 38 U.S.C.A. § 5103A(d)(1); 
38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain 
an examination of the claimant at VA health-care facilities 
if the evidence of record does not contain adequate evidence 
to decide a claim).  



Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Arrange for the Veteran to be 
examined by an appropriate physician(s) 
to ascertain the etiology of his bruxism, 
impotence and sleep disability, 
manifested by insomnia.    

After thorough VA examinations, to 
include psychiatric, genitourinary and 
dental, and a review of the record, the 
appropriate examiner should provide an 
opinion as to whether the Veteran's 
bruxism, impotence and/or insomnia 
represent symptom(s) of his service-
connected psychiatric disability, or 
separately diagnosable disabilities, or 
are due to another cause.  

If any of the above represents a 
separately diagnosable disability, the 
examiner should provide an opinion (for 
each separately diagnosable disability) 
as to whether it is at least as likely as 
not (50 percent or greater):  
(a) proximately due to, or 
(b) chronically aggravated by, his 
service-connected psychiatric disability.  
The examiner is also asked to opine 
whether any of the Veteran's separately 
diagnosable disability/disabilities 
is/are at least as likely as not due to 
his military service.  If a separately 
diagnosable disability is due to other 
cause(s), the examiner should describe 
the etiology of such disability, to the 
extent feasible.

The claims folder should be made 
available to, and reviewed by, the 
examiner(s) in connection with the above 
examination(s).  Each examiner must 
indicate in the examination report that 
the claims file was reviewed.  All 
necessary tests and studies should be 
accomplished and any complaints and 
clinical manifestations should be 
reported in detail.  The medical basis of 
the examiner's opinion should be fully 
explained with reference to pertinent 
evidence in the record.  If an opinion 
cannot be provided without resorting to 
speculation, please indicate this in the 
report.  

2.  Thereafter, the RO should consider 
all additional evidence received since 
the most recent supplemental statement of 
the case, and readjudicate the claims for 
service connection.  If the benefits 
sought remain denied, the RO should issue 
a supplemental statement of the case and 
afford the appropriate period to respond.  
Thereafter, the case should be returned 
to the Board, as warranted.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

